Citation Nr: 1601906	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-37 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty training from May 1976 to September 1976 and active duty service from December 1976 to April 1984.  His service from December 28, 1980, until his April 1984 discharge was dishonorable, see August 2004 administrative decision, and the Veteran is not entitled to VA compensation benefits for his dishonorable period of service.  38 C.F.R. § 3.12(a).

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in November 2009 and June 2014.  The former declined to reopen a previously denied claim for service connection for hypertension and the latter granted service connection for tinnitus and assigned a 10 percent rating effective April 18, 2014. 

In August 2011, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge on the issue of whether the previously denied claim for entitlement to service connection for hypertension should be reopened.  A transcript is of record.  The Board remanded the claim in January 2012.  In a September 2014 decision, the Board declined to reopen the claim for service connection for hypertension; the claim for entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus was remanded.

The Veteran appealed that portion of the Board's September 2014 decision that declined to reopen the claim for entitlement to service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court) and in a May 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) that requested the Court to vacate that portion of the Board's September 2014 decision and to remand the matter to the Board.  In an August 2015 decision, the Board reopened the claim for service connection for hypertension and remanded it for additional development; the Board explained that the issue of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus remained in remand status and would not be adjudicated in that decision.  Both issues have now been returned for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no probative evidence that hypertension was present in service, is presumptively related to service, or is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the duty to notify was satisfied by a letters sent to the Veteran in January 2009, March 2009 and May 2009 with regard to the claim for service connection for hypertension.  Each letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2009.  

The duty to assist was also met in this case.  VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include records from the Social Security Administration (SSA); and afforded the appellant the opportunity to give testimony.  The Board acknowledges the Veteran's representative's assertion that the AOJ has not explained how it has examined service treatment records dated from May 1976 when the oldest service treatment record is dated September 27, 1976.  See June 2014 written brief presentation.  The Board notes, however, that when listing the evidence reviewed in the rating decision currently on appeal, as well as in the corresponding statements of the case and supplemental statements of the case, the AOJ was listing service treatment records dated within the range of the Veteran's periods of service, which began with his period of active duty training in May 1976. 

The Board also acknowledges that no VA examination was conducted in conjunction with the claim to establish service connection for hypertension.  It finds, however, that no examination or opinion is needed because there is no probative evidence of in-service occurrence, continuity of symptomatology since discharge, or that the current disability may be related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There was substantial compliance with the Board's January 2012 and August 2015 remand instructions as the Veteran's records from SSA were obtained; a request was made to obtain VA records dated from 2001 to 2003; updated VA records were obtained; and the reopened claim for service connection for hypertension was readjudicated in supplemental statements of the case dated September 2015 and December 2015.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that the appropriate VA facility responded that there were no records dated from 2001 to August 19, 2003. 

All known and available records relevant to the issue being adjudicated in this decision have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for hypertension and asserts that he was treated for that condition in service.  The Board notes at this juncture that for purposes of VA compensation, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's service treatment records show several elevated blood pressure readings but are devoid of reference to complaint of, or treatment for, hypertension.  The post-service evidence of record documents treatment for hypertension.  See VA and private treatment records.  

The preponderance of the evidence is against the claim for service connection for hypertension on a presumptive basis.  This is so because there is no indication that the Veteran's hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

The preponderance of the evidence is also against the claim for service connection for hypertension on a direct basis.  The Board acknowledges the Veteran's assertion that he developed hypertension in service.  This assertion, however, is not corroborated by the service treatment records, which are devoid of reference to complaint of, or treatment for, hypertension, despite several elevated in-service blood pressure readings.  In addition, as a lay person without the appropriate medical training and expertise, the Veteran simply is not competent to provide a probative opinion that he developed hypertension during service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, although the post-service evidence of record clearly establishes that the Veteran has a current disability of hypertension, there is no probative evidence to establish that hypertension had its onset in service or that his current condition is related to service.  In regards to the latter, the Board notes that the Veteran candidly acknowledged during his August 2011 testimony that no doctor had ever related his diagnosed hypertension to service.  To the extent that any of the Veteran's assertions can be construed as a contention that that he has had hypertension since service, any such assertion is also not corroborated by the post-service medical evidence of record, as there was no diagnosis of hypertension until many years after his discharge from service.  

In the absence of any probative evidence that hypertension was present in service, is presumptively related to service, or is etiologically related to service, service connection is not warranted on either a presumptive or direct basis and the claim must be denied.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for hypertension is denied.  


REMAND

The Board remanded the claim for entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus in September 2014 in order for the issuance of a statement of the case pursuant to the case Manlincon v. West, 12 Vet. App. 238 (1999).  There is no indication from review of the electronic record that this has been accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a statement of the case on the issue of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus must be issued to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a statement of the case with respect to the issue of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


